

114 HR 6461 IH: Bring Enhanced Liability in Transportation for Students Act
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6461IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo encourage school bus safety.
	
 1.Short titleThis Act may be cited as the Bring Enhanced Liability in Transportation for Students Act. ISchool bus seat belt demonstration program 101.School bus seat belt demonstration program (a)In generalThe Secretary of Transportation may award grants to States to develop a school bus seat belt program to purchase type 1 school buses equipped with lap/shoulder seat belts or equip existing type 1 school buses with lap/shoulder seat belts.
 (b)ApplicationIn order to qualify for a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including—
 (1)an assurance that the State will use grant funds to purchase type 1 school buses with lap/shoulder seat belts or equip existing type 1 school buses with such seat belts;
 (2)an assurance that the State is in compliance with sections 171 and 172 of title 23, United States Code; and
 (3)a list of the local educational agencies which the State selects to receive the seat belt equipped buses, including the reasons why each agency should receive school buses with seat belts.
 (c)Local educational agency requirementsThe State shall require that any local educational agency that receives grant funds pursuant to this Act shall develop—
 (1)a plan to ensure that all students riding the school buses with lap/shoulder belts are using them; and
 (2)an educational program regarding seat belt safety. (d)Grant amountsBefore awarding a grant under this section, the Secretary shall ensure that each grant award is of sufficient size and scope to carry out the requirements of this section.
 (e)FundingIn order to fund grant awards under this section, the Secretary shall use funds not apportioned pursuant to sections 171 and 172 of title 23, United States Code.
 (f)DefinitionIn this section, the term type 1 school bus means a school bus weighing more than 10,000 pounds. (g)ReportingNot later than 1 year after the date of enactment of this Act, the State shall submit a report to the Secretary regarding the effectiveness of the lap/shoulder seat belt program in any local educational agency using grant funds under this section, including—
 (1)student usage of seat belts; and (2)the impact on school bus seating capacity.
					IISchool bus driver safety enforcement
			201.Withholding for noncompliance of background checks of school bus drivers
 (a)Withholding apportionmentsChapter 1 of title 23, United States Code, is further amended by adding at the end the following:  172.Withholding apportionments for noncompliance of background checks of school bus drivers (a)WithholdingThe Secretary shall withhold 10 percent of the amount required to be apportioned to any State under paragraphs (1), (3), and (4) of section 104(b) on October 1, 2017, and on each October 1 thereafter if the State does not meet the requirements of paragraph (2).
 (b)RequirementA State meets the requirements of this paragraph if the State has enacted a law that requires the employer to conduct a background check before hiring a school bus driver. Such background check shall include—
 (1)a review of State and local court information on arrests, charges, convictions; (2)a review of any sex offender registry; and
 (3)a review of any child abuse or dependent adult abuse registry. (c)Period of availability of apportioned fundsFunds withheld after the date specified in subsection (a)(1) from apportionments to any State shall not be available for apportionment to that State and such funds will lapse..
 (b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is further amended by adding at the end the following:
					
						
							172. Withholding apportionments for noncompliance of background checks of school bus drivers..
				IIISchool Bus Safety
			301.Withholding apportionments for noncompliance with school bus passings
 (a)Withholding apportionmentsChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Withholding apportionments for noncompliance with school bus passings (a)Withholding of apportionments for noncompliance (1)WithholdingThe Secretary shall withhold 10 percent of the amount required to be apportioned to any State under paragraphs (1), (3), and (4) of section 104(b) on October 1, 2017, and on each October 1 thereafter if the State does not meet the requirements of paragraph (2).
 (2)RequirementA State meets the requirements of this paragraph if the State has enacted and is enforcing a law that imposes the following penalties to a motorist who is found guilty of illegally passing a stopped school bus:
 (A)First offenseFor a first offense, a fine of not less than $250 with the possibility of jail time and license suspension.
 (B)Second offense within a 5-year period of a first offenseFor a second offense within a 5-year period of a first offense, a fine of not less than $315 with the possibility of jail time and license suspension.
 (b)Period of availability of apportioned fundsFunds withheld after the date specified in subsection (a)(1) from apportionments to any State shall not be available for apportionment to that State and such funds will lapse..
 (b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:
					
						
							171. Withholding apportionments for noncompliance with school bus passings..
				302.Grants for motion-activated detection system on school buses
 (a)In generalThe Secretary of Transportation may provide grants to States to equip school buses with a motion-activated detection system.
 (b)ApplicationIn order to qualify for a grant under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including—
 (1)an assurance that the State will use grant funds to purchase motion-activated detection systems for school buses; and
 (2)an assurance that the State is in compliance with sections 171 and 172 of title 23, United States Code.
 (c)Grant amountsBefore awarding a grant under this section, the Secretary shall ensure that each grant award is of sufficient size and scope to carry out the requirements of this section.
 (d)FundingIn order to fund grant awards under this section, the Secretary shall use funds not apportioned pursuant to sections 171 and 172 of title 23, United States Code.
 (e)ReportsNot later than 1 year after the date of enactment of this Act, the State shall submit a report to the Secretary regarding the effectiveness of the motion-activated detection system in any local educational agency using grant funds under this section, including—
 (1)whether or not the detection system has prevented children from being hit by a school bus; and (2)a cost benefit analysis of using these detection systems on school buses.
 (f)DefinitionFor purposes of this Act, the term motion-activated detection system means a sensor system that uses radio signals or radar waves to detect a moving target near the front, rear, and sides of a school bus. The system sounds an alarm to alert the driver when a moving target is detected within the specified danger zones of the bus.
				